DETAILED ACTION
Allowable Subject Matter
Claims 11 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The limitations of claim 11 when viewed in combination with the limitation of claim 10 are seen tor provide patentable distinction over the cited prior art of record.  Claim 12 is dependent upon claim 11 and inherits the finding of allowability based on its dependency to claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeves (US 5,158,513) in view of Iams (US 4,674,740 A) and https://www.amazon.com/dp/B004GG62TM/ref=cm_sw_em_r_mt_dp_Q6KZMBGQ99SNW1TK9H4Q herein “Earthlite_NPL”.

Regarding claim 1, Reeves teaches a dry swim simulation system (See Abstract) which includes a base platform with middle, first and second portions (See Fig. 1), the first portion has a foot rest located and configured as claimed (See Figure 1 noting the rear of the device which clearly shows a foot rest), a second portion which includes a platform extending vertically from the base platform (See Fig. 1 items 5 and 6), a first and second retractable pully with the grips attached to retractable cables and configured as claimed (See Figures 1 and 3 and items 5, 6, 54, 55, 58 and 59), the middle portion comprises a first and second support assembly affixed to the base platform and configured as claimed (See Figures 1 and items 7 and 11), a second movable cradle which receives a torso (See Figure 1 and item 26) and a headrest (See item 21 and the attached headrest as shown in Figure 1.)  Iams teaches a computing device (See 

Regarding claims 2-5, Iams teaches the foldability, the wheels, the wearable sensors and the biometric parameters measured by the sensors (See 2:49+ and 3:52+).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Reeves with the teaching of Iams to allow the device to fold for compact storage and easy transportation and to allow the device to easily move around a room where it is used (See 2:49+ and 3:52+).

Regarding claims 6-7, Reeves teaches the tilting mechanism to move the users body to the left and right side and a headrest pivot mechanism which allows a user to pivot and/or rotate their head during use the device (See Figure 1 and 3:9+ and 3:18+).

Claims 8-9, 10, 14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeves (US 5,158,513) in view of Iams (US 4,674,740 A), https://www.amazon.com/dp/B004GG62TM/ref=cm_sw_em_r_mt_dp_Q6KZMBGQ99SNW1TK9H4Q herein “Earthlite_NPL” and Bullman (US 2005/0159275 A1).

Regarding claim 10, the limitations of claim 1 are substantially similar and are incorporated into the rejection of claim 10.  As noted above, Reeves teaches the dry sim simulator (See Abstract), the base, first and second portion (See Claim 1), the platform, first and second retractable pulley, first and second support assemblies, second movable cradle and headrest (See claim 1 above).  Iams teaches foldable and/or transportable nature more explicitly (See 2:49+), and the computing device (See 2:49+).  Earthlite_NPL as in claim 1 teaches the headrest opening for viewing a computing device (See the rejection on claim 1 above), Bullman teaches a servo motor which capable of being configured to capture performance parameters associated with a user during use of the exercise device (See [0081+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Reeves with the teaching of Iams to allow the device to fold for compact storage and easy transportation and to allow the device to easily move around a room where it is used (See 2:49+ and 3:52+).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Reeves with the headrest of Earthlite_NPL as the simple substation of one know head rest means with another is an indication of obviousness.  Both the Reeves reference and the Earthlite reference teach a headrest wherein the substitution of one with another is well within the ability of a person of ordinary skill in 

Regarding claims 8-9 and 17, Bullman teaches the camera which is capable of functioning to capture images associated with the user during use of the exercise equipment (See [0143+]), the servo motor which can be configured to function to measure performance parameters associated with the user during use of the exercise equipment (See [0081+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Reeves with the teaching of Bullman to provide automated means for controlling the workings of the exercise device (See [0081+]).

Regarding claims 14, Iams teaches the wearable sensors which can measure biometric parameters as claimed (See 2:49+).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Reeves with the teaching of Iams to allow the device to fold for compact storage and easy transportation and to allow the device to easily move around a room where it is used (See 2:49+ and 3:52+).

Regarding claim 20, Reeves teaches the interchangeable flutter kicker piece to simulate up and down flutter kick with the user in a streamline position (See Figure 1 item 44).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeves (US 5,158,513) in view of Iams (US 4,674,740 A), https://www.amazon.com/dp/B004GG62TM/ref=cm_sw_em_r_mt_dp_Q6KZMBGQ99SNW1TK9H4Q herein “Earthlite_NPL” and Aaron (US 2008/0182723 A1).

Regarding claims 15-16, Aaron teaches the computing device or processor configured to receive biometric parameters from sensors, query database, compare the biometric parameters with levels of expected execution levels and display the results of the comparison (See Figure 1 and [0041+]) and transmit the parameters and results to a database and other user devices, receive feedback data from other users/devices and display the data to the user (See Figure 1 and [0041+]).  The displaying of the data when viewed in combination with Earthlite_NPL and Reeves would allow the data to be displayed as claimed.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Reeves with the teaching of Aaron to compare health regimens to a users regimen and make recommendations to a user (See [0041+]).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeves (US 5,158,513) in view of Iams (US 4,674,740 A), https://www.amazon.com/dp/B004GG62TM/ref=cm_sw_em_r_mt_dp_Q6KZMBGQ99SNW1TK9H4Q herein “Earthlite_NPL”, Bullman (US 2005/0159275 A1) and Yun (US 8,282,481 B2).

Regarding claims 18-19, Yun teaches a computing device/analysis engine to receive images from a camera, query a database and compare the images and display the comparison results to the user (See Claim 1) and the computing device comprises a virtual reality engine with the user configured with virtual reality glasses or goggles that that the user engages in a virtual reality experience when they view the computing device (See Figure 5, 7 and 9 and items 611 and 630).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Reeves with the teaching of Yun to allow automated determination of a pass or fail result of an examination (See Claim 1) and to compare a user’s motion with that of a reference motion and display a comparison of the two motions to a user (See Claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711